Citation Nr: 0620914	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the amount of a settlement under the Federal Torts 
Claims Act (FTCA) should be offset against disability 
compensation awarded pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to May 
1946.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which stopped payment of compensation 
made to the veteran under 38 U.S.C.A. § 1151, effective March 
1, 2003, the first day of the month after the veteran was 
awarded a $100,000 tort settlement from VA. 


FINDINGS OF FACT

1.  In June 2000, the RO awarded the veteran compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
an injury to the vagus nerve, with paralysis of the true left 
vocal cord, incurred in December 1998 at the Atlanta VA 
Medical Center (VAMC).  

2.  In February 2002, the United States settled a claim made 
by the veteran under the FTCA for personal injury incurred in 
December 1998 at the Atlanta VAMC in the amount of $100,000.


CONCLUSION OF LAW

The full settlement amount of $100,000, or any remaining 
portion, must be recouped from the veteran's award of 
38 U.S.C.A. § 1151 disability benefits. 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law in this case is clear.  Under 38 U.S.C.A. § 1151, 
"[w]here an individual is, on or after December 1, 1962, 
awarded a judgment against the United States in a civil 
action brought pursuant to section 1346(b) of title 28, or . 
. . enters into a settlement or compromise under section 2672 
or 2677 of title 28 by reason of a disability or death 
treated pursuant to this section as if it were service-
connected, then no benefits shall be paid to such individual 
for any month beginning after the date such judgment, 
settlement, or compromise becomes final until the aggregate 
amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement or compromise."  38 U.S.C.A. § 1151(b)

VA regulations implementing section 1151(b) provide that 
where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C. 
§ 2672 or § 2677, by reason of disability, aggravation or 
death within the purview of this section [i.e., 38 U.S.C.A. 
§ 1151], no compensation . . . shall be paid to such person 
for any month beginning after the date of such judgment, 
settlement, or compromise on account of such disability, 
aggravation, or death becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such judgment, settlement, or 
compromise.  The provisions of this paragraph do not apply, 
however, to any portion of such compensation or dependency 
and indemnity compensation payable for any period preceding 
the end of the month in which such judgment, settlement, or 
compromise becomes final.  38 U.S.C.A. § 3.800(a)(2).

By a June 2000 rating decision, the RO granted the veteran 
disability compensation benefits under 38 U.S.C.A. § 1151.  
The compensation was for a December 1998 injury at the 
Atlanta VAMC consisting of damage to the veteran's vagus 
nerve, with paralysis of the true left vocal cord.

In November 2000, the veteran filed a FTCA claim, due to the 
December 1998 injury.  The United States settled the claim in 
February 2002 in the amount of $100,000.  The evidence of 
record establishes that he received $100,000 in full 
settlement of his civil claim.  

Under the statutory provision quoted above in this decision, 
and under the corresponding applicable regulation, the total 
amount of $100,000 is subject to recoupment from the 
veteran's award of VA compensation benefits under 38 U.S.C.A. 
§ 1151 before payments to him of those benefits can resume.  
The controlling law and regulation are quite specific on this 
point, and there is no legal authority for any exception in 
the present case.

For the reasons shown above the Board has determined that the 
full amount of the $100,000 settlement of the FTCA claim 
should be offset against the compensation benefits payable to 
the veteran under 38 U.S.C.A. § 1151.  Because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In conclusion, the Board finds that the veteran's 
compensation benefits awarded pursuant to 38 U.S.C.A. § 1151 
are subject to offset in the amount of $100,00 against his 
FTCA settlement award and that the RO's offset of these 
benefits was proper.  When a veteran is awarded benefits 
pursuant to the FTCA, compensation shall not be paid pursuant 
to 38 U.S.C.A. § 1151 based on the same incident until an 
amount equal to the tort award is offset by VA.  VAOPGCPREC 
79-90 (the offset provision of section 351 was intended to 
assure that the same individual does not recover twice for 
the same disability or death).

The Board also observes that relevant statutes recognize 
certain circumstances where VA will refrain from, or 
discontinue providing, assistance to the veteran in the 
development of his claim for VA benefits.  VA is not required 
to provide assistance to a claimant if, as in this case, "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(2) (West 
2002).  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159(d).  

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

It is also pertinent to note that, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.  Furthermore, in VAOPGCPREC 5-2004 (June 23, 2004) 
the VA General Counsel held that VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.


ORDER

The appeal to establish that proceeds of a settlement under 
FTCA should not be offset against compensation benefits 
granted under 38 U.S.C.A. § 1151 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


